Citation Nr: 0603020	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  96-31 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for dorsolumbar 
paravertebral myositis, with lumbar fibromyositis, 
degenerative osteoarthritis of the spine, and disc disease at 
L5-S1 (spinal disorder herein), currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of Department of Veterans' Affairs (VA) 
Regional Office (RO) decisions dated in April 1999 and May 
2002.  The April 1999 RO decision implemented an April 1999 
decision of the Board, which granted an increased rating, to 
a 20 percent evaluation, for the veteran's service-connected 
spinal disorder, effective from October 1995.  The May 2002 
RO decision denied a claim for an increased rating, in excess 
of a 20 percent evaluation, for the service-connected spinal 
disorder.  

A September 2003 Board decision granted a claim for service 
connection for peripheral neuropathy, claimed as a residual 
of Agent Orange exposure, and a December 2004 RO decision 
assigned a 10 percent rating for this disorder.  This matter 
is not presently on appeal.  However, in September 2003, the 
Board also remanded the claim on appeal for development which 
was not satisfactorily completed, as detailed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Compliance with the duty to assist provisions of Veterans 
Claims Assistance Act of 2000 (VCAA) is not shown.  Although 
adequate notice of VCAA was issued in July and December 2003, 
additional pertinent private medical evidence (dated in 
January 2005 and December 2004) was received at the RO in 
March 2005, after the last adjudication of the claim in a 
December 2004 supplemental statement of the case (SSOC).  
This evidence was received without a waiver of office of 
original jurisdiction (VA RO) adjudication.  Additionally, 
necessary medical development is indicated, as also detailed 
below.  

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the VA RO, unless this 
procedural right is waived by the veteran or his 
representative.  No waiver has been received in this case.  
When the VA RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in a statement of the case (SOC) or SSOC, it must 
prepare another SSOC reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1) (2005); cf. 38 C.F.R. § 20.1304(c).  
Additionally, the Board does not have authority to issue a 
SSOC.  Therefore, the claim on appeal must be remanded-not 
only so that recently received private treatment record of 
August 2003 might be reviewed by the RO, but so that any 
additional private treatment records might be obtained.  
38 C.F.R. § 19.9; VCAA; See also, Smith v. Brown, 5 Vet. App. 
335 (1993).  

Secondly, the veteran was last examined in January 2004, 
prior to private treatment in December 2004 and January 2005, 
the records of which indicate a possible change in 
symptomatology of service-connected spine disability since 
the time of the most recent VA examination.  Moreover, the 
January 2004 VA examination was incomplete, and the report 
inadequate for VA rating purposes.  Specifically, the veteran 
is service connected for a disorder of the entire spine, and 
the veteran's service-connected spine disorder is rated under 
38 C.F.R. § 4.115a, Diagnostic Codes 5010 and 5243, which 
requires range of motion studies of both the cervical and 
thoracolumbar spine segments.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.  On VA 
examination in January 2004, a range of motion study of the 
cervical spine was not performed, as the examiner incorrectly 
noted that such information was not applicable to the 
veteran's service-connected spinal disorder.  

As such, the January 2004 VA examination does not contain 
findings upon which the veteran's spinal disorder may be 
evaluated in accordance with all applicable diagnostic codes.  
See Beverly v. Brown, 9 Vet. App. 402, 406 (1996) (The 
examination must contain findings which address the specific 
diagnostic criteria); Wisch v. Brown, 8 Vet. App. 139, 140 
(1995) (The examiner must specifically address the alleged 
disorder; the examiner's silence is insufficient to show the 
lack of symptomatology.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the appeal is remanded to the VBA AMC for 
further action as follows:  

1.  The VBA AMC should contact the 
veteran and invite him to identify all 
pertinent treatment for service-connected 
spinal disability, dated from April 1998 
to the present, if not already on file.  

The VBA AMC should also request and 
obtain any outstanding VA treatment 
reports, dated from June December 2004 to 
the present, as well as any other records 
identified by the veteran, to include 
records from T.H., M.D., M.P.H., if not 
already on file.  

2.  The veteran should be scheduled for 
all VA examinations deemed appropriate by 
the RO/AMC to evaluate his service-
connected spinal disability (e.g., spine 
and neurologic) for a determination of 
the severity of symptoms of service-
connected dorsolumbar paravertebral 
myositis, with lumbar fibromyositis, 
degenerative osteoarthritis of the spine, 
and disc disease at L5-S1, apart from any 
non-service-connected disability or 
intercurrent injury.  All indicated tests 
and studies should be performed-to 
include range of motion studies of both 
the cervical and thoracolumbar spine 
segments, and the claims folder must be 
made available to the examiner for use in 
the study of the case.  The examiner 
should identify and list all symptoms of 
service-connected dorsolumbar 
paravertebral myositis, with lumbar 
fibromyositis, degenerative 
osteoarthritis of the spine, and disc 
disease at L5-S1, with a statement of the 
severity and frequency of any objective 
evidence of incapacitating episodes.  See 
Diagnostic Code 5243, Note (1).  

The examiner is to set forth all findings 
and conclusions, along with rationale and 
support for the diagnosis and nexus 
opinion entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence, to 
include private treatment records of 
December 2004 and January 2005.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested VA 
examination report, to include the 
requested medical opinion, and that all 
actions taken are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased rating for dorsolumbar 
paravertebral myositis, with lumbar 
fibromyositis, degenerative 
osteoarthritis of the spine, and disc 
disease at L5-S1, currently evaluated as 
20 percent disabling, on a de novo 
basis-specifically to include 
consideration of all of the evidence of 
record for the entire appeal period, 
particularly to include close attention 
to evidence received since the time of 
the December 2004 SSOC.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC as to the 
issue of entitlement to an increased rating for dorsolumbar 
paravertebral myositis, with lumbar fibromyositis, 
degenerative osteoarthritis of the spine, and disc disease at 
L5-S1, currently evaluated as 20 percent disabling, with 
reasons and bases for the decision.  The veteran and his 
representative should be given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


